Motion to dismiss appeal denied, cross motion granted, and appeal from judgment of the Supreme Court, New York County, rendered January 26, 1973, convicting appellant of bribery and imposing sentence, dismissed due to the death of appellant, and the ease remanded to the Supreme Court, New York County, for the purpose of vacating the judgment of conviction and dismissal of the indictment. {People v. Mintg, 20 N Y 2d 753; People V. Stohes, 45 A D 2d 706.) Concur — Markewich, J. P., Nunez, Murphy, Tilzer and Lane, JJ.